DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 15-19 in the reply filed on 3-17-21 is acknowledged.  The traversal is on the grounds that the methods of groups II, III, and V require that the multipotent stem cells of claim 6 be cultured in the medium of claim 1 (i.e. the compositions of group I) and thus could not be carried out by stem cells obtained from a different source or culture method than that of group I. This is not found persuasive because the multipotent stem cells of claim 6 are defined by their method of production, namely their culture in the medium of claim 1, and lack any specific structural features which make them pertinent to the methods of group II, III, and V. Similarly, applicants traverse the restriction between groups III and IV on the grounds that the product of group IV (extracellular vesicles) requires the culture of multipotent stem cells in the culture medium of claim 1 (group I). This argument is not found persuasive for the same reason described above. Lastly, applicants traverse the restriction between groups IV and V as no reason was stated for the restriction between the two groups. However, it was stated in the restriction requirement that methods of groups II, III, and V, as well as the products of group IV could be produced by stem cells obtained from a different source and culture method. As the method of group V requires the vesicles from group IV the same reasoning applies, the method of group V could be practiced with vesicles produced by stem cells from a different source and culture method. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 5 have been cancelled. Claims 14 and 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no 3-17-21. Claims 1, 3-4, 6-13, and 15-19 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10-- Claim 10 is directed to an immunologically polarized multipotent stem cell isolated from the cell culture of claim 6.
Regarding claim 13- Is directed to the multipotent stem cell population of claim 10 for use in treating an inflammatory or autoimmune condition. The recitation of “for use in treating an inflammatory or autoimmune condition” is considered and intended use of the product and does not impart any structural limitations on the product itself.
Regarding claim 16- Claim 16 is directed to a method for producing immunologically polarized multipotent stem cells by contacting unstimulated multipotent stem cells with the medium of claim 1.
The claimed invention encompasses:
The culture and/or isolation of ANY immunologically polarized multipotent stem cells in/from the medium of claim 1 (claims 10, 13, and 16).
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instance case, the applicants describe the culture of mesenchymal stem cells (MSCs) in a medium containing a TLR3 ligand and secondary inducing agent (Specification page 52, paragraph 0087) or a TLR4 ligand and secondary inducing agent (Specification page 53, paragraph 0088). Priming MSCs with either a TLR4 or TLR3 ligand led to the immunological polarization of MSCs into either an MSC1 or MSC2 phenotype, characterized by the elevated expression of several cytokines (Specification page 54, Table 1). MSC2 polarized cells were further characterized as having an increased expression of CXCL9 mRNA (Fig. 3a and b) and changes in the expression of various micro RNAs (Fig.5b). Similarly, MSC1 polarized cells were further characterized as having an increased expression of TNFSF10 mRNA (Fig. 4a and b) and changes in the expression of several micro RNAs (Fig. 5a).  However, MSCs do not encompass the entire genus of immunologically polarized multipotent stem cells. The genus of immunologically polarized multipotent stem cells would include All polarized stem cells such as hematopoietic stem cells, embryonic stem cells, induced pluripotent stem cells from every somatic tissue, and adult tissue stem cells from the vascular wall, skeletal muscle, heart, brain, epithelium of lung, liver, pancreas, digestive tract, skin, limbus, retina, breast, ovaries, prostate, and testis (Mimeault and Batra. 2008). Therefore, the specification does not describe the complete structure of a representative number of species of the large genus of immunologically polarized multipotent stem cells.

In conclusion, applicants’ disclosure of two species of immunologically polarized multipotent stem cells (MSC1 and MSC2) of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is directed to the method of claim 16 further comprising administering to a subject a therapeutically effective amount of the immunologically polarized multipotent stem cell population. However, claim 16 is directed to a method for producing an immunologically polarized multipotent stem cell. It is unclear how the step of administering the cell population of 16 to a subject would further 
For purposes of examination, claim 19 is interpreted by the examiner as “the method of claim 16, comprising a therapeutically effective amount of the immunologically polarized multipotent stem cell population”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 recites the method of claim 16, further comprising administering a population of cells to a subject.  However, claim 16 is directed to a method of producing immunologically polarized multipotent stem cells. Administering a cell population to a subject does not further limit the production of immunologically polarized multipotent stem cells.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012051210 (Reference (hereinafter referred to as Betancourt) in view of Tang et al. Journal of Cellular Biochemistry, vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al).
Regarding claim 1, part a- Betancourt teaches a method of polarizing MSCs to either a pro-inflammatory MSC1 phenotype or anti-inflammatory MSC2 phenotype (Abstract; Fig. 1; Page 12, lines 20-34) Betancourt teaches the culture of an isolated MSC in medium containing a toll-like receptor (TLR) ligand selected from the group consisting of poly (I:C) (a TLR3 ligand) (Page 2, line23-29; Page 18, lines 14-31; Page 24, lines 14-32).  
Regarding claim 3- Betancourt teaches the stimulation of TLR3 with Poly (I:C) (Page 2, line 23-29; page 18, lines 14-31).
Regarding claims 6 and 7- Betancourt teaches the polarization of primary human MSCs (Page 18, lines 2-12) by culture in a medium containing a TLR3 ligand (Page 2, line23-29; Page 18, lines 14-31; Page 24, lines 14-32)
Regarding claims 10-12- Betancourt teaches the polarization of MSCs by the stimulation of TLR3 or TLR4 (Page 2, line23-29; Page 12, lines 20-34; Page 18, lines 14-31; Page 24, lines 14-32).
Regarding claim 13- The recitation of “for use in treating an inflammatory or autoimmune condition” is considered an intended use of the product and does not impart any structural limitations on the product itself. Betancourt teaches the polarization of MSCs by the stimulation of TLR3 or TLR4 to generate anti-inflammatory and pro-inflammatory phenotypes, respectively (Page 2, line23-29; Page 18, lines 14-31; Page 24, lines 14-32). Also, while the intended use does not impart structural limitations on the product itself, Betancourt teaches the intended use of the product for inflammatory diseases (Page 8, lines 13-19).
Regarding claims 16-18- Betancourt teaches a method for producing an immunologically polarized multipotent stem cell population (specifically MSCs) by contacting said stem cell population with medium containing a TLR3 ligand (Abstract; Page 2, line23-29; Page 18, lines 14-31; Page 24, lines 14-32).
Regarding claim 19- Betancourt teaches the method for producing an immunologically polarized MSC population comprises a therapeutically effective amount of MSCs (Page 47, lines 1-4; Page 48, lines 7-14; Fig.15). 
However, Betancourt fails to teach a culture medium comprising acetylcholine (claim 1), a cell culture comprising the medium of claim 1 and a multipotent stem cell (claim 6) or MSC (claim 7) population, wherein the multipotent stem cell population as a 20-fold induction of CXCL9 mRNA (claim 8) or greater than 2-fold induction of miR-17_1 claim 9) occurs in the multipotent stem cell population. Additionally, Betancourt fails to teach an immunologically polarized multipotent stem cell (claim 10) or MSC (claims 11-13) population harvested from the cell culture of claim 6, or a method for producing an immunologically polarized multipotent stem cell (claim 16) or MSC (claim 17-18) population comprising contacting unstimulated multipotent stem cells with the medium of claim 1.
Regarding claims 1 and 6-9- Tang et al teaches that acetylcholine induces MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migragtion via the mAChr; Discussion, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Betancourt et al with those of Tang et al to include acetylcholine in the culture medium. The clinical benefits of MSCs are often attributed to their ability to track to injured tissue and exert their effects via local immune modulation, as taught by Betancourt (Page 11, lines 1-10). Therefore, one of ordinary skill in the art would be motivated to include acetylcholine in the culture medium to increase MSC migratory capacity and improve their therapeutic potential following priming and culture in vitro. One of ordinary skill in the art would expect a reasonable chance of success as Tang et al demonstrated that Acetylcholine treatment induced MSC migration, similar to that seen during TLR3 priming as shown by Betancourt (Page 25, lines 19-27). Regarding the expression of CXCL9 (claim 8) and miRNA 17_1 (claim 9), since the culture medium and cells taught by Betancourt and Tang et al are the same as those in the instant application, the structural features and expression patterns are also the same.
Regarding claims 10-13- While Betancourt and Tang et al make obvious the culture medium of claim 1 and the cell culture of claim 6, they fail to teach harvesting the immunologically polarized multipotent stem cells (claim 10 and 13) or MSCs (claim 11 and 12)
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Betancourt and Tang et al to include harvesting the immunologically polarized multipotent stem cells (claim 10 and 13) or MSCs (claim 11 and 12) from the culture of claim 6. One of ordinary skill in the art would have been motivated to do so to use the MSCs in additional applications such as a cell therapy. One of ordinary skill in the art would expect a reasonable chance of success as it is well known and routine in the art to isolate cell populations from a cell culture. 
Regarding claims 16-18- While Betancourt and Tang et al make obvious the culture medium of claim 1, they fail to teach contacting an unstimulated multipotent stem cell (claim 16) or MSC (claims 17-18) with the medium of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Betancourt and Tang et al to include contacting an unstimulated multipotent (claim 16) or MSC (claim 17-18) population with the medium of claim 1. One of ordinary skill in the art would have been motivated to do so to generate polarized multipotent/mesenchymal cells with an anti-inflammatory phenotype, as taught by Betancourt (Abstract; Page 2, line23-29; Page 18, lines 14-31; Page 24, lines 14-32), with increased migratory capacity, as taught by Tang et al (Abstract; Introduction paragraph 03, Ach induced MSC migragtion via the mAChr; Discussion, paragraph 01), for research and/or therapeutic applications. One of ordinary skill in the art would expect a reasonable chance of success as Betancourt teaches that stimulation of MSCs with a TLR3 ligand polarizes MSCs towards an anti-inflammatory phenotype while Tang et al teaches that treatment with acetylcholine induces MSC migration. One of ordinary skill in the art would expect . 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012051210 (hereinafter referred to as Betancourt) in view of Tang et al. Journal of Cellular Biochemistry., vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al) as applied to claim 1 above, and further in view of Wang et al. Stem cell Res Ther 6, 100 (2015) (hereinafter referred to as Wang et al).
The teachings of Betancourt and Tang et al in regards to the limitations of claim 1 have been discussed previously. 
However, they fail to teach wherein the culture medium comprises erythropoietin (EPO).
Wang et al teaches that EPO is known to prevent apoptotic cell death of MSCs in vitro and to increase the numbers of MSCs found in the bone marrow and spleen in vivo (Introduction, paragraph 04). Additionally, EPO treatment led to an increase in the number of released microvesicles from MSCs (Abstract; Fig. 1) and these microvesicles demonstrated enhanced anti-apoptotic activity (MSC-MVs and EPO-MVs inhibited apoptosis in TGF-β1 treated HK2 cells; Fig. 5) and improved therapeutic effects in a mouse model of renal injury compared to microvesicles from untreated MSCs (Discussion, paragraph 05).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Betancourt and Tang et al with those of Wang et al to include erythropoietin in the culture medium. One of ordinary skill in the art would have been motivated to do so to prevent apoptosis of MSCs in culture and increase their production of beneficial microvesicles. One of ordinary skill in the art would expect a reasonable chance of success as .
Claims 1, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012051210 (hereinafter referred to as Betancourt) in view of Tang et al. Journal of Cellular Biochemistry., vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al) as applied to claims 1 and 6, and further in view of Haque et al. The Scientific World Journal, 2013 (hereinafter referred to as Haque et al).
The teachings of Betancourt and Tang et al with regards to the limitations of claims 1 and 6 have been discussed previously.
However, Betancourt and Tang et al fail to teach wherein the culture is conducted under hypoxic conditions.
Haque et al teaches that the culture of MSCs under hypoxic conditions can greatly improve growth kinetics, genetic stability and/or plasticity, and expression of chemokine receptors during in vitro expansion and eventually can increase efficiency of MSC-based regenerative therapeutics (Abstract; 3.1 Proliferation of MSCs, 3.2 plasticity of MSCs, 3.3 Genetic stability of MSCs, 3.4 engraftment of MSCs, Conclusion).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Betancourt and Tang et al with those of Haque et al to include culturing the culture of claim 6 under hypoxic conditions. One of ordinary skill in the art would have been motivated to do so to promote growth of MSCs (i.e. multipotent stem cells) while maintaining their plastic potential, aspects critical to their application in regenerative medicine as taught by Haque et al (Introduction, paragraph 02). One of ordinary skill in the art would expect a reasonable chance of success as the culture of MSCs under hypoxic conditions is known to promote their growth and plasticity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 3-4, 6-13, and 15-19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 10, 14-18 of copending Application No. 17/096,559 (reference application) in view of Tang et al. Journal of Cellular Biochemistry, vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘559 application disclose a medium comprising a TLR3 ligand such as Poly(I:C) and/or Poly(A:U), as well as erythropoietin. Also, the claims of the ‘559 application discloses that the medium can be used to create an immunologically polarized mesenchymal stem cell. Additionally, the claims of the ‘559 application disclose a cell culture containing the above medium and a population of stem cells or mesenchymal stem cells. Lastly, the claims of the ‘559 application disclose a method for inducing a population of multipotent stem cells to adopt an anti-inflammatory phenotype (i.e. immunologically polarizing the cells) by culturing multipotent or mesenchymal stem cells in the above medium.
	However, the ‘559 application does not disclose the use of a secondary inducing agent such acetylcholine.
Tang et al teaches that acetylcholine induces MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migragtion via the mAChr; Discussion, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Betancourt et al with those of Tang et al to include acetylcholine in the culture medium. The clinical benefits of MSCs are often attributed to their ability to track (or migrate) to injured tissue and exert their effects via local immune modulation, as Page 11, lines 1-10). Therefore, one of ordinary skill in the art would be motivated to include acetylcholine in the culture medium to increase MSC migratory capacity and improve their therapeutic potential following priming and culture in vitro. One of ordinary skill in the art would expect a reasonable chance of success as Tang et al demonstrated that Acetylcholine treatment induced MSC migration, similar to that seen during TLR3 priming as shown by Betancourt (Page 25, lines 19-27). 

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not been patented.

Conclusion
Status of the claims
Claims 1, 3-4, 6-13, and 15-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.J/               Examiner, Art Unit 1632          
                                                                                                                                                                               /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635